DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the recitation of “a frame” is unclear.  The original disclosure describes the housing having “a frame” as well as “a dispenser frame”.  Thus, it is unclear which frame is being referenced.  It is believed Applicant’s intent was to recite a “dispenser frame” (disclosed as dispenser frame 125).  However, correction is still required regarding the frame as a housing frame or dispenser frame.
In claims 1 and 11, it is unclear what is meant by the dispenser container/drawer upper edge being “aligned with the opening”.  The opening is not structurally defined with the exception of merely being part of the frame.  Moreover, does the entire upper edge need to be in alignment with the entire opening, or are they considered “aligned” merely with overlap?  Applicant should more distinctly claim the structural configuration of the broadly recited opening with respect to its alignment with the dispenser container.  Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3-4, 6, 8-9, 11, 13-14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0295546 to CHO et al. in view of US 2010/0275659 to SON et al. (“SON”).
Regarding claims 1, 3-4, 6, 8-9, 11, 13-14, 16, and 18-19, CHO (in Figs. 2, 4-5, and associated text) discloses a laundry treating appliance (100) comprising:
a housing (110) defining an interior;
a treating chamber (120/130) located within the interior;
a frame (housing 310) mounted to the housing and at least partially defining an access opening (at the front thereof);
at least one dispenser container or drawer comprising at least one container (R1,R2) mounted to the frame for movement between extended and retracted positions (see Figs. 2 and 4), with an upper edge of the at least one dispenser container/drawer being aligned with the opening in the extended position (note when the dispenser container of CHO is extracted, its upper edges pass through the opening and at least one of the upper edges reads on being “aligned with the opening” as claimed); and
a dispenser door (see front of dispenser 320 above handgrip 321a) mounted to the frame for movement between closed and opened positions, with the dispenser door closing the access opening in the closed position (see Figs. 2 and 4), and the dispenser door opening the access opening in the opened position and positioned at least partially above or below the at least one dispenser container/drawer in the extended position (see Figs. 2 and 4 wherein the door is positioned partially above the dispenser container R1,R2 in CHO);
wherein the at least one dispenser container/drawer is operably coupled to the dispenser door such that movement of the dispenser door between the closed and opened positions effects a corresponding movement of the at least one dispenser container/drawer between the retracted and extended positions, the corresponding movements configured to maintain the dispenser container/drawer at an upright position throughout the opening and closing motion (see Figs. 2 and 4 of CHO showing the upright containers R1,R2 with corresponding movement between the dispenser container and dispenser door),
further comprising a biasing device that biases the dispenser door to the opened position (see ¶ [0083] and use of one touch door opening unit that may be installed on a front surface of the dispenser, which reads on a biasing device as claimed),
further comprising a push-to-open latch securing the dispenser door in the closed position (see one touch door opening above, which reads on a push-to-opening latching means),
wherein the at least one dispenser container is slidably mounted to the frame for sliding movement between the extended and retracted positions (manifestly, guide members 312 guide dispenser 320 in and out of frame 310 by sliding),
wherein the dispenser container is accessible through the opening in the extended position (see Figs. 2 and 4 of CHO),
wherein the at least one dispenser container/drawer has a peripheral edge, the access opening has a peripheral edge, and the peripheral edges are flush when the at least one dispenser container/drawer is in the extended position (note in Figs. 2, 4, and 5 of CHO, all of the dispenser container peripheral edges appear to be flush).
CHO discloses the claimed invention including a frame mounted to the housing and part of the frame structure functioning as a shroud that covers the frame and at least partially defining the access opening.  CHO discloses the main frame portion and covering portion as an integral structure rather than separate frame elements as claimed in claims 1 and 11.  SON (at Fig. 4 and associated text) teaches an art-related dispenser configuration in which the dispenser is formed of a main frame structure (main body 430) and a covering structure (cover 402) that functions as a shroud that covers the main frame structure.
The position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to form the full frame structure of CHO as separate main frame and cover/shroud portions, such as that taught in SON, to yield the same results of forming a dispenser frame with covering or to obtain access to inside of the dispenser for cleaning, repair, etc., since it has been held that making integral structures separate or removable for their intended purpose involves only routine skill in the art.  See MPEP § 2144.04(IV)(C) regarding Obviousness and Making Separable.  

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO in view of SON, as applied to claims 1 and 11 above, and further in view of US 2007/0113578 to WU et al. (“WU”).
CHO, supra, discloses an appliance dispenser that slidably opens.  CHO does not expressly disclose the use of a damper mounted to the dispenser door and dampening the movement of the dispenser door between the opened and closed positions as recited in claims 5 and 15.  However, WU teaches that it is known in the appliance art to provide a dispenser door with a damper (200) for the purpose of providing a smooth and steady opening/closing of the door (see WU at ¶ [0066]).
Therefore, the position is taken that it would have been obvious at the time of invention to provide the dispenser door of the appliance in CHO with a damper as taught in the appliance in WU to yield the same and predictable results of smooth and steading opening/closing of the door, which manifestly would also advantageously reduce noise. 

Claims 2, 7, 10, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO in view of SON, as applied to claims 1 and 11 above, and further in view of US 2004/0069325 to CERRUTI et al. (“CERRUTI”).
Regarding claims 2 and 12, CHO, supra, discloses an appliance dispenser that slidably opens to maintain the dispenser container at an upright position throughout the opening and closing motion but CHO does not appear to disclose wherein the upper edge of the at least one dispenser container/drawer that is aligned with the opening in the extended position is flush with an upper edge of the opening when the at least one dispenser container is in the extended position.  However, such configuration is known in the art.  For instance, CERRUTI teaches an art-related dispenser for use in a dishwasher or laundry washing machine (see ¶ [0002]) having a sliding dispenser container (15) and a door (5) wherein the upper edge of the at least one dispenser container/drawer that is aligned with the opening in the extended position is flush with an upper edge of the opening when the at least one dispenser container is in the extended position (see Figs. 2 and 4 of CERRUTI showing a flush upper edge of the opening (10A) and upper edge of the dispenser container (15) being aligned and flush when the dispenser container (15) is in the extended position).
The position is taken that it would have been obvious at the time of effective filing to modify the size or shape of the dispensing container of CHO to achieve such flush edge configuration as a matter of design choice, since such a modification would have involved a mere change in the form or shape of a component.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV)(A)-(B) regarding Obviousness and Changes in Size/Proportion or Shape.
Regarding claims 7, 10, 17, and 20, CHO, supra, discloses an appliance dispenser that slidably opens.  CHO also discloses other embodiments wherein the door pivots under the dispensing container but CHO does not expressly disclose an embodiment readable on claim 1 that further discloses wherein the dispenser door is pivotally mounted to the frame for pivoting movement between the closed and opened positions as in claims 7 and 17, or wherein the dispenser door in the opened position partially retracts below the at least one dispenser container/drawer in the extended position as recited in claims 10 and 20.  However, it is known in the art to provide such dispensing door configuration.  For instance, CERRUTI teaches an art-related dispenser for use in a dishwasher or laundry washing machine (see ¶ [0002]) having a sliding dispenser container (15) and a door (5) wherein the dispenser door (5) is pivotally mounted to the frame for pivoting movement between the closed and opened positions (see Figs. 1-7 of CERRUTI) and wherein the dispenser door in the opened position partially retracts below the at least one dispenser container/drawer in the extended position (see Figs. 4-7 of CERRUTI at pivot mount M showing the portion below the pivot M partially retracting under and below the dispenser container (15).
Because both CHO and CERRUTI teach dispenser assemblies for household washing appliances, it would have been obvious to one skilled in the art to substitute one known door configuration for the other for the other to achieve the predictable result of providing a door to opening and close a washing appliance dispenser.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,221,515 in view of SON (cited above).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the pending claims with the exception of the pending claims reciting a dispensing container mounted to a frame instead of a housing.  However, such recitation does not patentably distinguish the pending claims over the patented claims as a “frame” is generally include in a conventional washing machine housing, and the generally use of “frame” structure is old and known in the art for purpose of structurally mounting components.
Further regarding claims 1 and 11, the patented claims recite a dispenser container mounted to a laundry treating appliance housing but the claims do not recitite a frame mounted to the housing with the dispenser container mounted to the frame as claimed in claims 1 and 11.  SON (at Fig. 4 and associated text) teaches an art-related dispenser configuration in which the dispenser is formed of a main frame structure (main body 430) and a covering structure (cover 402) that functions as a shroud that covers the main frame structure.
The position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the claimed dispenser with separate main frame and cover/shroud portions, such as that taught in SON, to yield the same results of forming a dispenser with a frame structure for structural support.  Applicant should either I) amend the claims to include patentably distinguishing features over the patented claims, including patentability arguments distinctly showing how and why the claims patentably distinguish over the patented claims, or II) file a terminal disclaimer.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 11,060,230.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the pending claims with the exception of the pending claims reciting a housing, treating chamber.  However, such recitation does not patentably distinguish the pending claims over the patented claims as such features are conventional elements of a laundry treating appliance and do not serve to patentably distinguish over the patented claims.  Applicant should either I) amend the claims to include patentably distinguishing features over the patented claims, including patentability arguments distinctly showing how and why the claims patentably distinguish over the patented claims, or II) file a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.]
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711